Citation Nr: 1621264	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cold injury residuals of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the January 2012 Substantive Appeal, the Veteran requested a hearing at the local VA office (Travel Board hearing).  In a November 2015 Report of Contact, the Veteran's spouse informed VA that the Veteran is in hospice and requested to cancel the Travel Board hearing scheduled for November 19, 2015; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2015).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with cold injury residuals of the lower extremities, manifested by cold sensitivity of the feet.

2.  During service, while stationed in Korea, the Veteran's feet were exposed to extreme cold weather during service.

3.  The currently diagnosed cold injury residuals are related to the in-service cold exposure.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for cold injury residuals of the lower extremities, manifested by cold sensitivity of the feet, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal of service connection for cold injury residuals of the bilateral lower extremities has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection for Cold Injury Residuals of the Lower Extremities

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Depending on the types of residuals stemming from a cold injury, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) may apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the instant decision grants service connection on a direct basis, the Board need not consider whether any of the cold injury residuals are considered a "chronic disease" under 38 C.F.R. § 3.309(a).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that he has cold injury residuals of the lower extremities because he walked or waded through freezing water often (i.e., cold weather exposure) while stationed in Korea.  Specifically, the Veteran contends that, in Korea, he was responsible for laying and stringing telephone cable and that he sometimes had to break the ice to walk or wade through cold water, which was knee-deep.  See January 2012 Substantive Appeal.  

The Board first finds that the Veteran was exposed to extreme cold weather during service.  The service personnel records confirm service in Korea.  In particular, the DD Form 214 reveals that the Veteran is in receipt of the Korean Service Medal with three Bronze Service Stars.  While the military occupational specialty number is illegible on the DD Form 214, it also indicates that a major course completed in service was pole lineman.  The Veteran has made multiple statements to VA and doctors reporting a history of cold weather exposure in service, as well as a history of cold sensitivity symptoms beginning during service.  As such, the Veteran's assertion of exposure of his feet to extreme cold weather during service is credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).

The Board next finds that the evidence shows a current diagnosis of cold injury residuals manifested by cold sensitivity of the feet.  The Veteran has consistently reported, throughout the claim and appeal process, that he experiences cold feet, i.e., cold sensitivity.  A December 2009 private treatment record reflects that the Veteran complained of suffering from cold feet for years.  The Veteran also reported that he spent 18 months in Korea and suffered frostbite to the feet.  Upon physical examination of the feet, the Veteran's private treating physician, Dr. J.L.S., indicated that there is no gross damage to the feet, that the toes were pink, and that they blanch and refill, though slightly slowly, and there were readily palpable dorsalis pedis pulses in both feet; however, Dr. J.L.S. wrote that, "[w]hether or not the cold sensation is related to [the Veteran's] frostbite or not I am not certain."  Significantly, Dr. J.L.S. also noted that he wanted document the fact that Veteran has had symptomatology for a number of years, and that the Veteran stated that he actually was having similar problems when he was discharged from the military back in the 50s; however, the Veteran wanted to get out of the military and did not complain of anything so that he would be discharged at the end of the two-year service period.

The Board further finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed cold injury residuals of the lower extremities, which are 
manifested by cold sensitivity of the feet, are related to the in-service cold exposure in Korea.  In a February 2010 letter, the Veteran's private treating physician, 

Dr. K.C., opined that it is at least as likely as not that the condition of the Veteran's feet is the result of frostbite while serving in Korea.  Dr. K.C. explained that the symptoms are consistent with the long term effects of cold injuries.  While Dr. K.C. does not identify the specific "condition of the Veteran's feet," the record is absent for any other foot complaints or foot disabilities other than the complaint of cold feet.  

The Board finds that Dr. K.C.'s medical opinion regarding the etiology of the Veteran's cold injury residuals of the bilateral lower extremities, manifested by cold sensitivity of the feet, to be probative.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  In short, Dr. K.C.'s opinion is competent and probative medical evidence because it is factually accurate, as it appears Dr. K.C. had knowledge of the relevant evidence in this case, relied on accurate facts (including as reported to him by the Veteran), and gave a fully articulated opinion with an adequate, albeit brief, rationale for the conclusion based on medical principles. 

There is no other competent opinion regarding the etiology of the cold injury residuals of the lower extremities, manifested by cold sensitivity of the feet.  For these reasons,  and resolving reasonable doubt in the Veteran's favor, the Board finds that the current cold injury residuals of the bilateral lower extremities, manifested by cold sensitivity of the feet, had their onset in service, that is, were "incurred in" service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service 

connection is being granted on a direct basis, there is no need to discuss service connection on a presumptive, or any other theory, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for cold injury residuals of the lower extremities, manifested by cold sensitivity of the feet, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


